Exhibit 10.6

Execution Version

ASSUMPTION AND SUPPLEMENT TO BRIDGE GUARANTY AGREEMENT

This Assumption and Supplement to Bridge Guaranty Agreement (the “Agreement”) is
dated as of this 12th day of May, 2016, made by SanDisk Technologies, Inc., a
Texas corporation (the “New Guarantor”);

WITNESSETH THAT:

WHEREAS, Western Digital Technologies, Inc. (the “Borrower”), Western Digital
Corporation, a Delaware corporation (the “Parent”), and certain other affiliates
of the Parent, have executed and delivered to the Administrative Agent for the
Guaranteed Creditors that certain Bridge Guaranty Agreement dated as of May 12,
2016 (such Bridge Guaranty Agreement, as the same may from time to time be
extended, renewed, amended, restated, refinanced, replaced, amended and
restated, supplemented or otherwise modified, including supplements thereto
which add or substitute parties as Guarantors thereunder, being hereinafter
referred to as the “Bridge Guaranty”) pursuant to which such affiliates (the
“Existing Guarantors”) have guaranteed to the Guaranteed Creditors, the full and
prompt payment of, among other things, any and all indebtedness, obligations and
liabilities of the Borrower arising under or relating to the Bridge Loan
Agreement as defined therein; and

WHEREAS, the New Guarantor will directly and substantially benefit from credit
and other financial accommodations extended and to be extended by the Guaranteed
Creditors to the Borrower;

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Guaranteed Creditors from time to time, the New Guarantor hereby agrees as
follows:

1.        The New Guarantor acknowledges and agrees that it shall become a
“Guarantor” party to the Bridge Guaranty effective upon the date of the New
Guarantor’s execution of this Agreement and the delivery of this Agreement to
the Administrative Agent on behalf of the Guaranteed Creditors, and that upon
such execution and delivery, all references in the Bridge Guaranty to the terms
“Guarantor” or “Guarantors” shall be deemed to include the New Guarantor.

2.        The New Guarantor hereby assumes and becomes liable (jointly and
severally with all the other Guarantors) for the Guaranteed Obligations (as
defined in the Bridge Guaranty) and agrees to pay and otherwise perform all of
the obligations of a Guarantor under the Bridge Guaranty according to, and
otherwise on and subject to, the terms and conditions of the Bridge Guaranty to
the same extent and with the same force and effect as if the New Guarantor had
originally been one of the Existing Guarantors under the Bridge Guaranty and had
originally executed the same as such an Existing Guarantor.

3.        The New Guarantor acknowledges and agrees that, as of the date hereof,
the New Guarantor makes each and every representation and warranty that is set
forth in Section 14 of the Bridge Guaranty.

4.        All capitalized terms used in this Agreement without definition shall
have the same meaning herein as such terms have in the Bridge Guaranty, except
that any reference to the term “Guarantor” or “Guarantors” and any provision of
the Bridge Guaranty providing meaning to such term shall be deemed a reference
to the Existing Guarantors and the New Guarantor. Except as specifically
modified hereby, all of the terms and conditions of the Bridge Guaranty shall
stand and remain unchanged and in full force and effect.



--------------------------------------------------------------------------------

5.        No reference to this Agreement need be made in the Bridge Guaranty or
in any other document or instrument making reference to the Guaranty, any
reference to the Bridge Guaranty in any of such to be deemed a reference to the
Bridge Guaranty as modified hereby.

6.        All communications and notices hereunder shall be in writing and given
as provided in Section 17 of the Bridge Guaranty and to the following address
for each New Guarantor.

 

 

Address:

 

Western Digital Technologies, Inc.

c/o Western Digital Corporation

3355 Michelson Drive, Suite 100

Irvine, California 92612

 

Attention: Michael Ray, Executive

Vice President, Chief Legal Officer

and Secretary

Facsimile: (949) 672-6604

Email:

 

Attention: Olivier Leonetti, Chief

Financial Officer

Facsimile: (949) 672-6604

Email:

 

7.        THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned New Guarantor has caused this Agreement to
be executed and delivered as of the date first above written.

 

SANDISK TECHNOLOGIES, INC. By:  

/s/ Michael C. Ray

  Name     Michael C. Ray   Title   President and Secretary

[Signature Page to Assumption and Supplement to Bridge Guaranty Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative

        Agent for the Guaranteed Creditors

By:   /s/ Caitlin Stewart  

 

  Name:   Caitlin Stewart   Title:   Vice President

[Signature Page to Assumption and Supplement to Bridge Guaranty Agreement]